NOTICE OF ALLOWANCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant's amendment filed on 11 February 2021 has been entered. Claim 13 has been amended. No claims have been cancelled. No claims have been added. Claims 1-19 are still pending in this application, with claims 1 and 18 being independent. The 112(b) rejection set forth in the previous office action mailed 14 October 2020 is overcome by Applicant’s amendment.

Terminal Disclaimer
The terminal disclaimer filed on 11 February 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of 16/646,121 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Allowable Subject Matter
Claims 1-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the prior art of record does not teach, or merely suggest, a flash housing for photographic purposes, said flash housing comprising a flash forming 
The prior art of record features devices which demonstrate the state of the art pertinent to the device of the instant invention. While the prior art of record teaches or suggests various features of the claimed invention, the prior art of record fails to teach, suggest, or disclose, alone or in-combination: “…the flash housing further comprises a simulation light generator element for simulation of the obtainable flash light beam lobe having the controllable beam angle…,” as recited in combination with all of the limitations of claim 1. Additionally, there does not appear to be any reason aside from Applicant’s own disclosure to modify the prior art of record in such a way as to arrive at the claimed invention. 
Claims 2-17 are allowed as they depend upon, and further limit allowed claim 1.
Regarding claim 18, the prior art of record does not teach, or merely suggest, a method for simulating a flash light setting of a flash light for photographic purposes, said method comprising determining an adjustable beam angle of a flash light beam lobe obtainable of a flash housing having a flash forming element arranged to generate a flash light and a lens element arranged to let at least a part of the generated flash light out of the flash light housing so as to obtain the flash, and simulating the flash light beam lobe of a simulation light generator element arranged at the lens element, based on the determined beam angle.
The prior art of record features devices which demonstrate the state of the art pertinent to the device of the instant invention. While the prior art of record teaches or suggests various features of the claimed invention, the prior art of record fails to teach, suggest, or disclose, alone or in-combination: “…simulating the flash light beam lobe of a simulation light generator element arranged at the lens element, based on the determined beam angle…,” as recited in combination with all of the limitations of claim 18. Additionally, there does not appear to be any reason aside from Applicant’s own disclosure to modify the prior art of record in such a way as to arrive at the claimed invention. 
Claim 19 is allowed as it depends upon and further limits allowed claim 18.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Colin J Cattanach whose telephone number is (571)270-5203.  The examiner can normally be reached on Monday - Friday, 9:30 AM - 6:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jong-Suk (James) Lee can be reached on (571) 272-7044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/C.J.C/Examiner, Art Unit 2875                               

/ALEXANDER K GARLEN/Primary Examiner, Art Unit 2896